1    DEBORAH S. TROPP, ESQ. – BAR NO. 162613
     CHRISTINA N. MEISSNER, ESQ. – BAR NO. 278714
2    McNEIL TROPP & BRAUN LLP
     2 Park Plaza, Suite 620
3    Irvine, California 92614
     Ph: (949) 259-2890; Fax: (949) 259-2891
4    dtropp@mtbattorneys.com; cmeissner@mtbattorneys.com
5    Attorneys for Defendant
     COSTCO WHOLESALE CORPORATION
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   YOLANDA MAGDALENO,                       CASE NO. 2:18-cv-08390-RGK-AS
12                                            [PROPOSED] JUDGMENT ON
                          Plaintiff,          DEFENDANT COSTCO WHOLESALE
13                                            CORPORATION'S MOTION FOR
            vs.                               SUMMARY JUDGMENT
14
                                              [Filed concurrently with Notice of Motion
15   COSTCO WHOLESALE                         and Motion for Summary Judgment;
     CORPORATION, a Washington                Memorandum of Points and Authorities;
16                                            Statement of Undisputed Facts and
     Corporation; and DOES 1-50, Inclusive,   Conclusions of Law; Declaration Christina
17                                            N. Meissner, Esq. Ned Wolfe, P.E.;
18                        Defendants.         Declaration of Gloria Gonzales;
                                              Declaration of Elidia Velasquez; and
                                              Proposed Order]
19
                                              Date: July 8, 2019
20                                            Time: 9:00 a.m.
                                              Crtrm: 850, 8 th Floor
21
22
23
24
25
26
27
28
      ________________________________________________________________________________
                                              1
     CASE NO. 2:18-cv-08390-RGK-AS                                [PROPOSED] JUDGMENT
1           This action came on for hearing before the Court on July 8, 2019, the Honorable
2    R. Gary Klausner, District Judge Presiding, on a Motion for Summary Judgment filed
3    by Defendant Costco Wholesale Corporation, a decision having been duly rendered, it
4    is ordered and adjudged that Plaintiff, Yolanda Magdaleno take nothing, that the action
5    be dismissed on the merits, and that Defendant Costco Wholesale Corporation recover
6    its costs.
7           IT IS SO ORDERED.
8
9    Dated: July 29, 2019
                                           HONORABLE R. GARY KLAUSNER
10                                         UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      ________________________________________________________________________________
                                                2
     CASE NO. 2:18-cv-08390-RGK-AS                                    [PROPOSED] JUDGMENT
1                                    CERTIFICATE OF SERVICE
2           IT IS HEREBY CERTIFIED THAT:
3           I, the undersigned, am a citizen of the United States and am at least eighteen years
4    of age. My business address is 2 Park Plaza, Suite 620, Irvine, CA 92614.
5           I am not a party to the above-entitled action. I have caused service of the
6    [PROPOSED]         JUDGMENT         ON    DEFENDANT          COSTCO       WHOLESALE
7    CORPORATION'S MOTION FOR SUMMARY JUDGMENT by electronically
8    filing the foregoing with the Clerk of the District Court using its ECF System, which
9    electronically provides notice, on the following:
10          Daniel A. Gibalevich, Esq.                   Attorneys for Plaintiff
            Rachel E. Fishenfeld, Esq.                   YOLANDA MAGDALENO
11
            Ashley G. Soto, Esq.
12          DAG LAW FIRM, APC
            6300 Wilshire Blvd., Suite 1440              Ph: (323) 930-2020
13
            Los Angeles, CA 90048                        Fax: (323) 930-2225
14
15          I declare under penalty of perjury under the laws of the United States that the

16   foregoing is true and correct.

17          Executed on June 10, 2019 at Irvine, California.

18                                                        /s/ Christina Meissner
                                                          Christina Meissner
19
20
21
22
23
24
25
26
27
28
      ________________________________________________________________________________
                                                  3
     CASE NO. 2:18-cv-08390-RGK-AS                                       [PROPOSED] JUDGMENT
